COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                                 NO. 02-13-00109-CR
                                 NO. 02-13-00110-CR

PATRICK MCAFEE                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                     STATE


                                      ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                        MEMORANDUM OPINION 1

                                      ----------


      Pursuant to a plea bargain, Appellant Patrick McAfee pled guilty in each

case to one count of aggravated sexual assault of a child less than fourteen

years of age, and the trial court convicted him of those offenses and sentenced

him to thirty-five years’ confinement on each count.   Appellant filed a timely

notice of appeal in each case.
      1
       See Tex. R. App. P. 47.4.
      The trial court’s certifications provide that these are plea-bargained cases

and that Appellant has no right of appeal. Accordingly, we informed Appellant by

letter on March 15, 2013, that these appeals were subject to dismissal unless he

or any party showed grounds for continuing the appeals on or before March 25,

2013. 2 We have received no response.

      Accordingly, we dismiss these appeals. 3

                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 2, 2013




      2
       See Tex. R. App. P. 25.2(a)(2), 25.2(d).
      3
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        2